Election/Restrictions
1.	Claim 11 is allowable. The restriction requirement among species 1-7, as set forth in the Office action mailed on 11/15/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/15/21 is partially withdrawn (the restriction requirement still applies to cancelled claims 1-10 and 20 drawn to a first and second method, however, the restriction requirement no longer applies to the species 1-7).  In the response to restriction requirement received from applicant on 12/1/21, applicant elected species 3 corresponding to Figures 1-3 and 6-7 and indicated claims 11, 12, 17 and 21-30 as being directed to the elected species.  Claim 13 (corresponding to an embodiment shown in Figure 8 of the drawings of the instant application), claim 15 (corresponding to an embodiment described in paragraph 0057-0058 of the specification of the instant application) and claim 16 (corresponding to an embodiment shown in Figure 11 of the drawings and described in paragraph 0061 of the specification of the instant application), directed to unelected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Gzybowski on 12/15/21. 

The application has been amended as follows: 
The following claims have been amended: 

11.	 (Currently amended): A combination of a at least four post 
in a curved configuration bent and positioned in the cutting board holder, the cutting board conforms into a U-shaped configuration with opposed side walls of the cutting board located at least four post that extend upward from the base of the cutting board holder and a bottom of the cutting board ;
	wherein the cutting board is configured to be used in a flat configuration when not used in the curved configuration; and	
	wherein food items are configured to be cut on the cutting board in both the curved configuration and the flat configuration.    

12.	 (Cancelled): 

13.	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11, wherein the at least four post inwardly projecting portions providing overhanging structures  top 

14.	(Cancelled) 

15.	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11, wherein the at least four post that extend upward from the base are configured to be folded downward.

16.	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11 at least four post have adjustable lengths.

17. 	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11 at least four post are removably attached to the base.

Claims 18-21 (Cancelled) 


22. 	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11 at least four post have a cross- sectional shape selected from circular, rectangular and square.

23.	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11 at least four post are located at the corners.

24. 	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11 the at least four post being located inwardly from ends of the base.

25. 	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11, wherein the base has a rectangular shape.

26. 	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11, wherein the 

27.	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 26, wherein the selected from 15 x 12 inches, 18 x 12 inches and 24 x 18 inches.  

28.	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11, wherein when the 

29.	(Currently Amended) The combination of the cutting board and [a] the cutting board holder according to claim 11, wherein when the at least 5 inches.  

30.	 (Cancelled) 


Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose a combination of a cutting board and a cutting board holder, the cutting board holder comprising a base and at least four post that extend upward from the base, the cutting board being bent and positioned in the cutting board holder having a curved configuration where the cutting board conforms into a U-shaped configuration, and the cutting board configured to have a flat configuration when not used in the curved configuration, food items are configured to be cut on the cutting board in both the curved configuration and the flat configuration, in combination with all other claimed 
Additional prior art considered includes Wei et al. (US 2020/0047325) which discloses a cutting mat (11) having a flat configuration (Figure 4) and a curved configuration (Figure 3).  However, Wei et al. also fails to disclose having a cutting board holder comprising a base and at least four post that extend upward from the base, in combination with all other claimed limitations set forth by the independent claim of the present invention.   
Additional prior art considered includes Randall (US 10,213,055) which discloses a cutting board having a flat configuration and a folded configurations [Figures 3-5 in Randall], Sanders (US 5,203,548) which disclose a cutting board having a flat and folded configuration [Figures 2-4 in Sanders] and Norton (US 9,750,374) which discloses a cutting board having a curved configuration [Figure 1 in Norton].  However, the prior art of Randall, Sanders, and Norton also fails to disclose having a cutting board holder comprising a base and at least four post that extend upward from the base. This is because the instant invention requires a cutting board holder (4, as can be seen from Figure 6 of the drawings of the instant application) having at least four post (6, as can be seen from Figure 6-7 of the drawings of the instant application) that extend upward from a base (5, as .   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NIRVANA DEONAUTH/Examiner, Art Unit 3726